IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                December 6, 2011 Session

 ELIZABETH ANN (STICKNEY) COMPTON v. NEIL SCOTT STICKNEY

                Appeal from the Circuit Court for Montgomery County
                    No. 50300776     John H. Gasaway, III, Judge


                No. M2011-01520-COA-R3-CV - Filed January 11, 2012


This is a post-divorce dispute over father’s obligation to help pay for the parties’ child’s
college education. We conclude that, pursuant to the parties’ permanent parenting plan,
father is contractually obligated to continue paying support in the amount of $790 a month
until the child reaches the age of 21 as long as the child is in college. We affirm the trial
court’s decision as modified.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed as
                                     Modified

A NDY D. B ENNETT, J., delivered the opinion of the Court, in which F RANK G. C LEMENT, J R.
and R ICHARD H. D INKINS, JJ., joined.

Joseph Y. Longmire, Jr., Hendersonville, Tennessee, for the appellant, Neil Scott Stickney.

Gregory D. Smith, Clarksville, Tennessee, for the appellee, Elizabeth Ann (Stickney)
Compton.

                                         OPINION

                        F ACTUAL AND P ROCEDURAL B ACKGROUND

       Elizabeth Ann Stickney (now Compton) (“Mother”) filed for divorce from Neil Scott
Stickney (“Father”) on September 12, 2003, based upon irreconcilable differences. The
parties filed a marital dissolution agreement and permanent parenting plan on October 7,
2003. The permanent parenting plan, which states that it is part of the marital dissolution
agreement, includes the following provision under the section entitled “Private School and
College”: “Father will continue paying support until the child 21 [sic] if he goes to college.”
The parties were divorced in January 2004 pursuant to a final decree approving and adopting
the marital dissolution agreement.

       In May 2005, Father petitioned the trial court to modify support and alimony. The
matter was resolved by an agreed order entered in September 2006 in which the parties
acknowledged the October 2003 parenting plan. Father’s child support obligation was
reduced to $790 per month.

       Father filed the present action in March 2011 seeking a declaratory judgment as to his
financial obligation to support the child after the age of 18. The trial court found that the
relevant provision in the permanent parenting plan constituted an enforceable contract.
Based upon a finding that the provision was ambiguous, the trial court heard testimony as to
the intent of the parties. The trial court concluded that Father was obligated to pay the
child’s college expenses to the extent of $1,500 per month.

       On appeal, Father argues that the trial court erred in finding that the permanent
parenting plan constituted an enforceable contract and in interpreting the relevant provision
to require Father to pay college expenses up to $1,500 per month.

                                   S TANDARD OF R EVIEW

       A marital dissolution agreement is a contract. Pylant v. Spivey, 174 S.W.3d 143, 151
(Tenn. Ct. App. 2003). Since the interpretation of a contract is a question of law, no
presumption of correctness attaches on appeal to the trial court’s interpretation. Id. at 150.
The trial court’s factual findings, however, are reviewed de novo with a presumption of
correctness unless the record indicates otherwise. Id. at 151; Tenn. R. App. P. 13(d).

                                         A NALYSIS

       Father’s arguments hinge on the fact that the permanent parenting plan, which
includes the language regarding college expenses, was not incorporated into the final decree
or signed by the trial court. Father argues that the permanent parenting plan is not an
enforceable contract.

       After a careful review of the entire record, we conclude that we need not determine
whether the permanent parenting plan would be enforceable as a separate contract. The first
sentence of the permanent parenting plan states: “This plan is a part of the Marital
Dissolution Agreement.” Father does not dispute that he freely and willingly signed the
permanent parenting plan in conjunction with the marital dissolution agreement. As pointed
out by the trial court, Father signed both documents on the same day in front of the same

                                             -2-
notary. In its final decree, the trial court expressly “approved and adopted” the parties’
marital dissolution agreement. Therefore, the permanent parenting plan is enforceable as part
of the marital dissolution agreement adopted by the court.1

       A marital dissolution agreement is essentially a contract, and pursuant to the rules of
construction, we ascertain the intent of the parties from the natural and ordinary meaning of
the contractual language. Barnes v. Barnes, 193 S.W.3d 495, 498 (Tenn. 2006); Johnson v.
Johnson, 37 S.W.3d 892, 896 (Tenn. 2001). In construing a contract, we must consider the
entire contract and interpret all of the provisions in harmony with one another. City of
Cookeville, Tenn. v. Cookeville Reg’l Med. Ctr., 126 S.W.3d 897, 904 (Tenn. 2004); Teter
v. Republic Parking Sys., Inc., 181 S.W.3d 330, 342 (Tenn. 2005).; Aetna Cas. & Sur. Co.
v. Woods, 565 S.W.2d 861, 864 (Tenn. 1978).

       We must disagree with the trial court’s finding that the relevant provision of the
permanent parenting plan is ambiguous. In an optional section of the parenting plan entitled
“Private School and College,” the plan states:

        The parties agree as follows regarding private school (elementary and high
        school) and college or vocational training after high school:

        Father will continue paying support until the child 21 [sic] if he goes to
        college.

Father asserts that the term “support” is ambiguous as to amount and recipient. In the entire
parenting plan, however, the term “support” is used only to refer to child support. Father
responds that another section of the parenting plan deals with child support, and that any
provision related to child support should have appeared there. The child support section of
the parenting plan form does not, however, include a place for such information. The section
in which the provision at issue appears specifically references the parties’ intentions as to
their child’s college education.

       We find no ambiguity in this provision. The permanent parenting plan requires Father
to “continue paying support” as long as the parties’ son remains in college. Because of the
use of the word “continue,” we conclude that Father was obligated to continue paying the
amount being paid for child support at the time when the child reached emancipation.


        1
         Even if we did not find the permanent parenting plan to be part of the marital dissolution agreement,
the plan would constitute a legally enforceable contract. We disagree with Father’s assertion that the
permanent parenting plan lacked consideration. It was executed as part of the package of documents
necessary for Father to obtain a divorce.

                                                     -3-
Pursuant to an agreed order entered in September 2006, Father’s child support obligation was
reduced from $1,500 per month to $790 per month. We, therefore, conclude that Father must
continue paying $790 a month as long as the parties’ son is enrolled in college.

                                       C ONCLUSION

       The judgment of the trial court is affirmed as modified. Costs of appeal are assessed
equally against both parties, and execution may issue if necessary.




                                                     ______________________________
                                                          ANDY D. BENNETT, JUDGE




                                            -4-